210 F.2d 654
Leonard K. MILLEN, Trustee, Appellant,v.GENERAL MOTORS ACCEPTANCE CORPORATION, Appellee.In the Matter of Walter C. SEABOYER, Bankrupt.
No. 4806.
United States Court of Appeals First Circuit.
March 11, 1954.

Appeal from the United States District Court for the District of Massachusetts, Charles Edward Wyzanski, Jr., Judge.
Morris Michelson, Boston, Mass., for appellant.
R. Gaynor Wellings, Boston, Mass., William F. Byrne and Tyler & Reynolds, Boston, Mass., on brief, for appellee.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit Judges.
PER CURIAM.


1
The order of the District Court is affirmed on the memorandum of Judge Wyzanski, reported sub nom. In re Seaboyer, 116 F.Supp. 780.